DETAILED ACTION
An amendment was received and entered on 8/25/2022.
Claims 1-14 remain pending.

Election/Restrictions
Applicant elected of Group I, claims 1-8, and species (i) in each of claims 4-8, in the reply filed on 12/20/2022. Claims 9-14 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Species (ii) from claim 8 was rejoined in the action of 2/25/2022. Examination has not been extended to other non-elected species.
In the amendment filed 8/25/2022, Applicant deleted the elected species from claim 6, inserted it into independent claim 1, and relabeled the remaining species in claim 6 as “i”, “ii”, and “iii”. The current species “i” from claim 6 has been rejoined. 
Rejections and objections not reiterated are withdrawn.
	
Claim Interpretation
The term “stabilizing element (c)” is not given a limiting definition in the specification.  In the absence of such a definition the term is interpreted to include any structure that can increase the stability of the RNA construct by preventing degradation to any extent, e.g. by delaying degradation of the translation initiator element.  This function could be provided by any nucleic acid sequence simply by virtue of temporarily insulating the translation initiator element from the exonuclease.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 is indefinite in its recitation of the phrase “prevents degradation of RNA by exonucleases and/or endonucleases in the 3' direction”. Specifically, it is unclear what is meant by “degradation by [an] endonuclease in the 3’-direction”. Endonucleases perform cleavage at a defined site and do not display processive nuclease (exonuclease) activity, as discussed previously for claim 6.
Claim 1 is indefinite because it recites “the 3’ position” without proper antecedent basis.  It is unclear if “the 3’ position” refers  to a position in the blocking element, a position in “a portion of the translation initiator element”, or to “the 3’ position” of the entire translation initiator element.  Moreover, it is unclear if “the 3’ position” refers to the 3’-most nucleotide of the recited element, or merely to a position near the 3’ end of the element. 
Claims 2-8 are indefinite because the depend from claim 1 but do not address these issues.
Claim 4 is indefinite in its recitation of “RNA sequence specific for the target cell” in part (i). The term “specific” is a relative term which renders the claim indefinite. The term “specific” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of skill cannot know what degree of specificity is required in order to satisfy the claim. Does this mean that the mRNA is expressed only in the target cell and in no other cell?  As an example, it is unclear if the KRT13 mRNA from the working examples in the specification satisfies the claim limitation since this mRNA appears to be expressed in different types of cells, e.g. squamous epithelia and urothelium.  See e.g. https://www.proteinatlas.org/ENSG00000171401-KRT13/summary/rna. 
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Please note that this rejection was necessitated by Applicant’s amendment resulting in rejoinder of the species that recites “such as”.

Claim 7 is indefinite because it is unclear if the recited “cell-type-specific inhibition” in part (i) is a characteristic of the translation initiator element regardless of its context, or if this is a property that is only found in the context of the recited RNA construct.  It is also unclear what is meant by “cell-type-dependent, selective inhibition”.  Does this mean that the inhibition is “selective” in only certain types of cells but is unselective (unlimited) in other types, or is “selective inhibition” meant to require that the inhibition can only occur only in certain cell types?

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Applicant argues that “the 3' position” would be understood as describing where the blocking element is interacting with the translation initiator element ( d), with respect to the translation initiator element (d). Applicant also points to the specification at page 13, lines 27-33. This unpersuasive because it does not address the basis of the rejection. The specification passage refers to a “3’ position with respect to the IRES” but the claim is not limited to that position, and in any event it remains unclear if that position is any nucleotide within some undefined 3’ region, or if it is the 3’-terminal nucleotide (and if so, how that terminus is determined).
Regarding the phrase “a nucleotide sequence that prevents degradation of RNA by exonucleases and/or endonucleases in the 3' direction” that has been incorporated into claim 1 from claim 6, Applicant asserts that the reference to degradation in the 3' direction is the position of protected RNA relative to the position of the stabilizing element, relying for support on the specification at page12, line 32- to page 13, line 9. This unpersuasive because limitations are not read from the specification into the claims, and because the claim does not specifically indicate that degradation is inhibited 3’ of the stabilizing element. 
With regard to claim 4, and the relative term “specific” in the phrase “RNA sequence specific for the target cell”,  Applicant argues that the term “specific” defined at page 10, lines 4-21.  This is unpersuasive because this passage provides no information that would allow one of skill to understand what degree of specificity is required in order to satisfy the claim.
Regarding claim 7, Applicant’s agent provides an interpretation of the claim that amounts to an opinion that is inadequately supported by evidence. Applicant asserts that claim 7 depends from claim 1, and claim 1 recites the construct and interaction of the blocking region (b) with translation initiator element ( d). This is does not render the claim definite because, it remains unclear if the claim is directed to an element (d) that is intrinsically inhibited in some cell types while relying on interaction with element (b) for inhibition in others. Moreover, it remains unclear if the recited inhibition is “selective” in only certain types of cells but is unselective (unlimited) in other types, or if “selective inhibition” is meant to require that the inhibition can only occur only in certain cell types.    Applicant argues that the relationship between elements (b) and (d) is detailed at page 10, lines 4-21, however, it is not clear that this information provides any limitation on the breadth of the claim, and in any case, limitations cannot be imported from the specification into the claims.  Therefore one of skill could not determine the intended scope of claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP 2012023998) supplied with a machine translation (downloaded from https://patents.google.com/patent/JP2012023998A/en?oq=JP+2012023998+A+), in view of Das et al., (Biotechnol. J. 2016, 11, 71–79), and taken with the evidence of the Human Protein Atlas entry for GTF2E1 downloaded from https://www.proteinatlas.org/ENSG00000153767-GTF2E1/summary/rna.
Ogawa disclosed RNA molecules designed to control expression of a protein in a eukaryotic cell comprising: a 5’-terminal stem loop,  a modulator sequence (MS), a sequence complementary to an IRES (aIRES), a sequence complementary to the aIRES (aaIRES), the IRES, an aptamer sequence that binds a specific ligand, and an open reading frame.  See abstract, claim 11, and e.g. Fig. 10 (page 27 of the document). The RNA is designed to function in a manner in which translation is inducible by the aptamer ligand. Briefly, in the absence of the aptamer ligand, the mRNA forms a conformation in which the IRES is inactive.  This is caused by hybridization of the aIRES to the IRES, and is also facilitated by formation of a stem loop  by the modulator sequence. See Fig. 10, left. When the aptamer ligand is present, the aptamer conformation changes, the modulator sequence stem loop is denatured, the aIRES/IRES duplex is denatured, and a new aIRES/aaIRES duplex is formed, inactivating the capacity of aIRES to bind to IRES to inhibit translation.  This allows the IRES to assume its native conformation and translation of the mRNA proceeds. So, the Ogawa aIRES is equivalent to the instant blocking element, the Ogawa IRES is equivalent to the instant translation initiator element, and the Ogawa open reading frame is equivalent to the instant coding sequence. The instant stabilizing element can be accounted for by any nucleotide sequence between the aIRES (blocking element) and the IRES (translation initiator element) such as nucleotides 6002-6004 in Fig. 10 of Ogawa. See claim interpretation above. Moreover, the stem-loop SL-III can be considered to constitute a stabilizing agent, and the ligand-induced rearrangement results in the formation another stem loop (“L”) that, absent evidence to the contrary,  can satisfy the requirement for a stabilizing element. The 5’-untranslated region of claim 8, part (ii) is considered to be the 5’-terminal stem loop of Ogawa.
The RNA molecules of Ogawa can be introduced into target cells by transfection of an expression vector encoding the RNA molecules (see claim 11).
Ogawa did not teach the introduction of the RNA molecule into a target cell that expresses an mRNA with complementarity to at least a portion of an “antisense sequence”. As will be discussed further below, the antisense element of the claims can be accounted for by the MS element of Ogawa. 
Das taught methods of selecting optimal inducible gene expression systems. Specifically, Das taught screened of transcriptional control systems (i.e. Tet-On systems).  in “frequently used cell types” (e.g. HeLa, HEK293, and HepG2, see section 2.1, Fig. 1, and Table 1).
In view of the teachings of Das, it would have been obvious to one of ordinary skill in the art at the time of the invention to have assessed the activity of constructs of Ogawa in commonly used cell types such as HeLa, HEK293, and HepG2 because this would provide practical information on the performance of the constructs in commonly used cell lines. Doing so would have rendered obvious the instantly claimed methods, as explained below.
The modulator sequence of Fig. 10 of Ogawa comprises 25 nucleotides, 13 of which are disclosed and 12 of which can be designed depending on the sequence of the aptamer that is used in the construct. Alignments performed by the Office show that 12 of the 13 disclosed nucleotides are perfectly complementary to nucleotides 2552 to 2564 of general transcription factor IIE subunit 1 (GTF2E1) (NM_005513.3).
Complement of Ogawa MS    1  AGACCUCUUGUCU    13
                             ||||||||||||
human GTF2E1           2552  AGACCUCUUGUCA  2564

The evidence provided in the Human Protein Atlas shows that GTF2E1 mRNA is expressed in each of HeLa, HEK293, and HepG2 cell lines. The modulator sequence of Ogawa is considered to be an antisense element of the instant claims when it is introduced into HeLa, HEK293, and HepG2 cell lines because it is complementary to at least a portion of an mRNA in those target cells. That is, it is identical in structure to the instantly claimed antisense agent. The instantly claimed method was obvious because the construct of Ogawa has all of the instantly recited structural elements arranged as claimed. Introduction of the construct into HeLa, HEK293, and HepG2 cells will, absent evidence to the contrary, result in the instantly claimed method. The office does not have the facilities for examining and comparing Applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989).
Thus claims 1-3 and 5-8 were prima facie obvious.
Claim 4 is included in the rejection because it is unclear what are the metes and bounds of “an RNA sequence specific for the target”. For the purpose of the rejection , the GTF2E1 mRNA of HeLa, HEK293, and HepG2 cells is considered to be specific to those cells relative to e.g. GTF2E1 homologs in cells from other eukaryotic organisms.

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Applicant asserts that Ogawa does not disclose prevention of degradation of RNA by exonucleases and/or endonucleases in the 3' direction or sequences providing such properties, or the stabilizing element “(c)”. This is unpersuasive.  The function of the sequence disclosed by Ogawa need not be disclosed in order for it to anticipate the instant limitation. Applicant has presented no evidence that the sequence of Ogawa cannot prevent, to some extent, degradation of RNA by endonucleases. Moreover, as noted in the rejection, and with regard to claim 6, the sequence of Ogawa forms at least one stem loops that will absent evidence to the contrary, prevent degradation by endo- or exo-nucleases.
Applicant asserts that the riboswitch system of Ogawa does not teach or suggest cell specificity that would distinguish between expression in target eukaryotic cells and the blocking in non-target eukaryotic cells as recited in claim 1.  However, Applicant has not addressed the rationale provided by the Examiner.  The structure of the riboswitch of Ogawa is indistinguishable from the RNA construct of the instant claims, and it is Applicant’s burden to show that it’s function is not also within the scope of the claims.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635